Citation Nr: 1004570	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970, and served in Vietnam from August 10, 1968, 
to August 9, 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the Veteran's 
service connection claim for PTSD, ultimately denied service 
connection for PTSD, and denied service connection for 
peripheral neuropathy.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.

In August 2005, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.

In December 2005, the Board reopened the Veteran's service 
connection claim for PTSD, and remanded the service 
connection claim for additional development, including 
verification of the Veteran's claimed stressors and a VA 
examination to determine whether the Veteran had the claimed 
PTSD disability and whether such disability was related to 
his service.  That development was completed and the case 
was returned to the Board for appellate review.

In June 2008, the Board denied the Veteran's service 
connection claims for PTSD and peripheral neuropathy because 
the medical evidence of record did not show a diagnosis of 
PTSD meeting the clinical criteria for such disability and 
peripheral neuropathy was not related to service or a 
service-connected disability.  The Veteran subsequently 
filed a timely appeal of the Board's June 2008 decision with 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2009, the Court set aside the Board's June 
2008 decision that denied service connection for PTSD, and 
remanded the issue to the Board for readjudication 
consistent with the July 2009 Joint Motion for Remand.  The 
Court's bases for remand included failure by VA to fulfill 
its duty to assist by not obtaining all treatment records 
from the VA Medical Center (VAMC) in Atlanta, Georgia, dated 
from January 2004 to the present regarding the Veteran's 
treatment for PTSD.  The Court also remanded the Veteran's 
secondary service connection claim for peripheral neuropathy 
because the claim is intertwined with the service connection 
claim for PTSD, as the Veteran claims his peripheral 
neuropathy disability is secondary to PTSD.  Thus, the 
issues are as captioned above.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, which he 
maintains is related to his active duty service in Vietnam.  
The Veteran also seeks service connection for peripheral 
neuropathy which he claims is secondary to his PTSD 
disability.  Although the Board regrets additional delay, 
based on review of the record further development is 
necessary prior to adjudicating the claim on the merits.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This 
duty includes obtaining pertinent federal records identified 
by the Veteran or which would help substantiate his claim.  
Id.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the evidence of record and the Veteran's testimony 
indicates that he continues to seek treatment for his PTSD 
disability at the Atlanta VAMC.  See August 2005 Board Video 
Hearing Transcript; July 2009 Joint Motion for Remand.  The 
claims folder only contains treatment records from the 
Atlanta VAMC up to January 2004.  The current VA treatment 
records identified by the Veteran may support his service 
connection claim for PTSD.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Consequently, the Veteran's complete treatment 
records from the Atlanta VAMC should be obtained and 
associated with the claims file.  

In addition, the Veteran's remaining claim, that of 
entitlement to service connection for peripheral neuropathy, 
is found to be inextricably intertwined with the issue 
remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  Specifically, the Veteran claims that his 
peripheral neuropathy disability is secondary to his PTSD 
disability.  Thus, action on the secondary service 
connection claim for peripheral neuropathy is deferred 
pending resolution of the service connection claim for PTSD.   



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and 
associate with the claims file a 
complete copy of the Veteran's current 
VA treatment records regarding his PTSD 
disability from the VAMC in Atlanta, 
Georgia, from January 2004 to the 
present, and associate these records 
with the claims folder.  

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made and 
any responses received.  The Veteran 
and his representative should also be 
informed of the negative results, and 
should be given an opportunity to 
obtain the records.  

2.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded a VA psychiatric examination 
with respect to the service connection 
claim for PTSD.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with 
each examination and the report should 
state that such review has been 
accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD.  The VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current psychiatric 
disability, including PTSD, is related 
to the Veteran's service or any 
incident in service.  If the Veteran is 
diagnosed with PTSD, the VA examiner 
should render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
PTSD is related to any verified 
stressor, including the verified 
stressor of being wounded in combat in 
Vietnam, on September 11, 1968. 

The examiner should reconcile any 
opinion with the Veteran's STRs and 
treatment records relevant to the 
Veteran's claims for PTSD.  A complete 
rationale should be provided for any 
opinion.

3.  The RO should then readjudicate all 
issues, in light of all evidence of 
record.  The Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, 
failure to cooperate 
by not attending the requested VA examinations may result in 
an adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


